IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,582-01


                 EX PARTE LAWRENCE CHARLES MORGAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 17F0521-005 IN THE 5TH DISTRICT COURT
                               FROM BOWIE COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated with a child under fifteen years old and sentenced to two years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because she failed to

timely file a notice of appeal.

        The trial court has entered findings of fact and conclusions of law, and determined that

counsel failed to timely file a notice of appeal. We find that Applicant is entitled to the opportunity

to file an out-of-time appeal of the judgment of conviction in Cause No. 17F0521-005 from the 5th
                                                                                                       2

District Court of Bowie County. Applicant is ordered returned to that time at which he may give a

written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

Within ten days of the issuance of this opinion, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 27, 2019
Do not publish